DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/20/20; 6/25/20; 7/13/21; 2/18/22 was filed after the mailing date of the Claims on 4/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 6-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 	
Claim 6 is recites “a data structure for concealment management information”, which does not provide support a computer or hardware to perform the claimed data structure to conceal information.  Thus, the “a data structure for concealment management information” is directed to a software per se.

Claim 8 is recites “a computer readable storage medium”, where there is no support the claimed readable storage medium do not include a signal or is non-transitory. The only medium discussed in the specification (para 0078) is a recording medium, which is not “a computer readable storage medium”. Thus, the claimed “a computer readable storage medium”, is directed to a signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102()() as being anticipated by Masanari [JP 2017195627].
Claim 1:	Masanari teach a data registration method performed by a computer, comprising: 
generating a common key for encrypting and decrypting an item included in data that is registered in a distributed ledger; [Masanari: Para 0023; The first common key 113 is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption. The “common key” can be given the broadest reasonable interpretation (BRI) a key that can be shared or used (i.e. to prove validation/authentication) or may be the same key (i.e. symmetric key) for encryption and decryption per se. See also para 0026, 0028]
acquiring a public key for each account of a user having access authority to the item; [Masanari: Para 0018; the block chain has a role as a ledger which records data on contracts where example of contracts performed by three persons, user A, user B, and user C. The “each account of a user” per the BRI may be as different users and contracts or transactions per se. See also para 0031, 0035, 0038, 0046]
encrypting the common key with the public key for each account; and [Masanari: Para 0029; encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key. See also para 0043]
 registering the common key encrypted for each account in the distributed ledger via a transaction. [Masanari: Para 0039; block registration processing for registering data (generated data, simply referred to as data) handled in a transaction generated by a user's operation in a block. See also para 0040, 0044]
Claim 2:  See Masanari: para 0039, 0043; discussing the data registration method according to claim 1, further comprising: encrypting an item that is included in the data and corresponds to the common key, using the common key; and registering data including the encrypted item in the distributed ledger via a transaction.
Claim 31:  See Masanari: para 0023, 0031; discussing the data registration method according to claim 1, wherein the common key is generated for each item to be encrypted included in the data.
Claim 4:  See Masanari: para 0038-0039; discussing the data registration method according to claim 1, wherein in the generating of the common key, the common key is generated at each reception of a request for registering the data in the distributed ledger.
Claim 5:	Masanari teach a data decryption method performed by a computer, comprising: 
acquiring data that is registered in a distributed ledger via a transaction and includes an encrypted item; [Masanari: Para 0026, 0029]
acquiring concealment management information registered in the distributed ledger via a transaction; [Masanari: Para 0018; the block chain has a role as a ledger which records data on contracts where example of contracts performed by three persons, user A, user B, and user C. the data is stored in the block and is managed in chronological order by the block chain. The block chain has a role as a ledger which records data on contracts. See also para 0031, 0035, 0038]
acquiring the encrypted item and an encrypted common key for decrypting the encrypted item, from the concealment management information; [Masanari: Para 0023; The first common key is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption. The “common key” can be given the broadest reasonable interpretation (BRI) a key that can be shared or used (i.e. to prove validation/authentication) or may be the same key (i.e. symmetric key) for encryption and decryption per se. See also para 0026, 0028-0029]
decrypting the encrypted common key using a secret key corresponding to the common key; and [Masanari: Para 0029; a function of encrypted common A function of decrypting the key with its own secret key]
decrypting the encrypted item using the decrypted common key. [Masanari: Para 0029; a function of decrypting the encrypted data with the common key]
Claim 6:	Masanari teach a data structure for concealment management information, comprising: 
account information on a user having access authority to an encrypted item of data registered in a distributed ledger via a transaction; [Masanari: Para 0018; the block chain has a role as a ledger which records data on contracts where example of contracts performed by three persons, user A, user B, and user C. The block chain has a role as a ledger which records data on contracts. The “each account of a user” per the BRI may be as different users and contracts/transactions per se. See also para 0031, 0035, 0038]
information indicating the encrypted item; [Masanari: Para 0039]
information on a public key for encrypting a common key for decrypting the encrypted item; and [Masanari: Para 0029; encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key. See also para 0043]
the common key encrypted with the public key, wherein the account information identifies which user the concealment management information corresponds to, the common key is decrypted using a secret key corresponding to the public key, and the decrypted common key is used for decrypting the encrypted item. [Masanari: Para 0029; a function of encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key]
Claim 7:	Masanari teach a computer including a processor that performs:
generating a common key for encrypting and decrypting an item included in data that is registered in a distributed ledger; [Masanari: Para 0023; The first common key 113 is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption. The “common key” can be given the broadest reasonable interpretation (BRI) a key that can be shared or used (i.e. to prove validation/authentication) or may be the same key (i.e. symmetric key) for encryption and decryption per se. See also para 0026, 0028]
acquiring a public key for each account of a user having access authority to the item; [Masanari: Para 0018; the block chain has a role as a ledger which records data on contracts where example of contracts performed by three persons, user A, user B, and user C. The “each account of a user” per the BRI may be as different users and contracts or transactions per se. See also para 0031, 0035, 0038, 0046]
encrypting the common key with the public key for each account; and [Masanari: Para 0029; encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key. See also para 0043]
registering the common key encrypted for each account in the distributed ledger via a transaction. [Masanari: Para 0039; block registration processing for registering data (generated data, simply referred to as data) handled in a transaction generated by a user's operation in a block. See also para 0040, 0044]
Claim 8:	Masanari teach a computer readable storage medium storing a program that causes a computer to execute a process comprising: 
generating a common key for encrypting and decrypting an item included in data that is registered in a distributed ledger; [Masanari: Para 0023; The first common key 113 is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption. The “common key” can be given the broadest reasonable interpretation (BRI) a key that can be shared or used (i.e. to prove validation/authentication) or may be the same key (i.e. symmetric key) for encryption and decryption per se. See also para 0026, 0028]
acquiring a public key for each account of a user having access authority to the item; [Masanari: Para 0018; the block chain has a role as a ledger which records data on contracts where example of contracts performed by three persons, user A, user B, and user C. The “each account of a user” per the BRI may be as different users and contracts or transactions per se. See also para 0031, 0035, 0038, 0046]
encrypting the common key with the public key for each account; and [Masanari: Para 0029; encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key. See also para 0043]
registering the common key encrypted for each account in the distributed ledger via a transaction. [Masanari: Para 0039; block registration processing for registering data (generated data, simply referred to as data) handled in a transaction generated by a user's operation in a block. See also para 0040, 0044]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435